Citation Nr: 0729043	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  01-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Veteran represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which found that new and material 
evidence had been submitted to reopen a service connection 
claim for a low back disability (including the post-operative 
residuals of a herniated nucleus pulposus), but denied the 
merits of the claim.  In June 2001, the Board also found that 
new and material evidence had been submitted to reopen the 
service connection claim.

In March 2004, the Board remanded the issue to the RO for the 
purpose of obtaining additional evidence. 

In November 2005, the Board denied service connection for 
residuals of a low back injury and the veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a Joint Motion for Remand, requesting that the Court 
vacate the Board's November 2005 decision and remand the 
issue for further development.  In April 2007, the Court 
granted the motion, vacated the November 2005 decision, and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for residuals of a low back injury.  Based on a review of the 
April 2007 Joint Motion and Court Order, the Board finds that 
further development is necessary.

The Joint Motion noted that a January 2002 VA medical opinion 
relied upon by the Board, in November 2005, was inadequate 
and was not in compliance with June 2001 Board remand 
instructions.  Specifically, it was noted that the January 
2002 VA examiner did not discuss a favorable March 2000 
statement 
provided by a private physician, Dr. Stewart, as instructed 
in the Board's June 2001 remand.  See generally, Stegall v. 
West, 11 Vet. App. 268 (1998).  The Court also noted that the 
VA examiner did not address Dr. Stewart's August 2001 letter, 
which was received subsequent to the Board remand, but before 
the January 2002 VA examination report.    

Lastly, the Court noted that the Board did not adequately 
address the lay evidence showing continuity of 
symptomatology.  As noted, the veteran is competent to state 
that he has experienced symptomatology since his in-service 
falls.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred 
to a VA orthopedist in order to determine 
the probable etiology of the veteran's 
low back disability.   If the examiner 
believes that an examination is 
warranted, the veteran should be 
scheduled for one.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
herniated nucleus pulposus is related to 
his military service, given the veteran's 
contentions and the medical evidence of 
record.  

The examiner is asked to reconcile any 
opinion with service medical records, to 
include a November 1969 record showing a 
fall, an August 1970 record showing back 
complaints and diagnosis muscle pain; a 
November 1971 VA examination report; a 
September 1996 VA examination report; any 
intercurrent injuries reported in the 
record; letters from Dr. Stewart dated in 
March 2000 and August 2001; and the 
January 2002 VA examination report.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for residuals of low 
back injury, taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

